Citation Nr: 0812331	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  03-20 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to an initial rating higher than 20 percent 
for a left shoulder disability.

3.  Entitlement to an initial rating higher than 10 percent 
for a right shoulder disability.

4.  Entitlement to an initial rating higher than 10 percent 
for a right ankle disability.

5.  Entitlement to an initial compensable rating for 
residuals of the resection of the proximal phalanx of the 
left fifth toe.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1979 to October 2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for bilateral knee 
and thoracic spine disabilities, but granted service 
connection for right and left shoulder, right ankle, and left 
fifth toe disabilities.  The RO assigned a 10 percent rating 
for degenerative arthritis of right ankle and bilateral 
shoulders, and a 0 percent rating for the left fifth toe.  

In October 2004, the RO granted separate ratings for each 
shoulder and the right ankle effective from November 2001.  
The RO assigned a 20 percent rating for the left shoulder, a 
0 percent rating for the right shoulder, and a 10 percent 
rating for the right ankle.  In August 2001, the rating for 
the right shoulder was increased to 10 percent effective from 
November 2001.  The veteran has continued the appeal.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to 
be seeking the greatest possible benefit unless he 
specifically indicates otherwise).

In July 2005, the veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the proceeding is of 
record.  In December 2005, the Board remanded the claims to 
the Appeals Management Center (AMC) for additional 
development.  Prior to returning this case to the Board, in 
an August 2007 rating decision, the AMC granted the claim for 
service connection for a thoracic spine disability.  That 
decision is considered a full grant of the benefits 
requested.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (increased rating issues are separate from 
service connection issues).  Accordingly, this claim is no 
longer before the Board.  


FINDINGS OF FACT

1.  The medical evidence of record indicates the veteran's 
bilateral knee disability is not related to his military 
service and did not manifest to a compensable degree within 
one year following his separation from service.

2.  X-rays taken in May 2001 confirmed degenerative joint 
disease (DJD) of the acromioclavicular joint of the left 
shoulder; in February 2004, flexion and abduction were 
limited to 40 degrees; in August 2006, active flexion was 
limited to 90 degrees (passive flexion to 110 degrees) and 
active abduction was limited to 70 degrees (passive abduction 
to 102 degrees).  

3.  X-rays taken in May 2001 confirmed DJD of the 
acromioclavicular joint of the right shoulder; in August 
2006, range of motion was pain-free to 170 degrees of flexion 
and abduction.  

4.  X-rays taken in May 2001 confirmed DJD in the tibiotalar 
joint of the right ankle; in September 2002, range of motion 
was from 20 degrees of dorsiflexion to 40 degrees of plantar 
flexion; in August 2006, range of motion was from 10 degrees 
of dorsiflexion to 26 degrees of plantar flexion.  

5.  The veteran underwent surgical resection of the proximal 
phalanx of the left fifth toe to correct an abducto varus 
rotation; post-surgery, he has a well-healed scar of the left 
fifth toe and a moderate hammertoe deformity that is painful 
when he wears shoes but does not result in an abnormal gait.

CONCLUSIONS OF LAW

1.  The veteran's bilateral knee disability was not incurred 
or aggravated during service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 (2007).

2.  The criteria are not met for an initial rating higher 
than 20 percent for a left shoulder disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes (DCs) 
5003, 5201 (2007).  

3.  The criteria are not met for an initial rating higher 
than 10 percent for a right shoulder disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.68, 4.71a, DCs 5003, 5201.
 
4.  The criteria are not met for an initial rating higher 
than 10 percent for a right ankle disability.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.68, 4.71a, DCs 5003, 5271 (2007).

5.  The criteria are not met for a compensable initial rating 
for residuals of the resection of the proximal phalanx of the 
left fifth toe.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 
4.45, 4.59, 4.68, 4.71a, DCs  5172, 5282, 5283, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

With regard to the veteran's claim for service connection for 
a bilateral knee disability, he was sent VCAA notice letters 
in March and December 2005.  The letters provided him with 
notice of the evidence necessary to substantiate his claim, 
the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The letters 
also specifically requested that he submit any evidence in 
his possession pertaining to his claims.  Thus, the content 
of the letter provided satisfactory VCAA notice in accordance 
with 
§ 5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

With regard to the initial ratings for right and left 
shoulder, right ankle, and left fifth toe disabilities, this 
appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  In a precedent 
decision issued during the pendency of this appeal, 
on March 3, 2006, the U.S. Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484-486 (2006).  The Court indicated that 
"[i]n cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court 
further held that when a claim has been proven, the purpose 
of section 5103(a) has been satisfied and notice under its 
provision is no longer applicable.

In an even more recent precedent case, the Court pointed out 
an important distinction between a situation like in Dingess 
where the RO granted service connection and assigned an 
initial disability rating and effective date prior to 
the enactment of the VCAA in November 2000, versus granting 
service connection and assigning an initial disability rating 
and effective after the passage of the VCAA.  See Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).  In the 
latter situation, the Court clarified that under § 5103(a) 
the veteran is entitled to VCAA notice - before deciding the 
claim, addressing all five of the Dingess elements of the 
claim, so including the downstream degree-of-disability and 
effective date elements.  Furthermore, where VA did not 
provide this pre-decisional notice addressing all elements of 
the claim, there needs to be a discussion of whether this was 
prejudicial to the veteran.

The Court went on to indicate in Dunlap that a procedural or 
substantive error is prejudicial when the error affects a 
substantial right that a statutory or regulatory provision 
was designed to protect.  Such an error affects the essential 
fairness of the adjudication.  Therefore, in order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
In other words, the Court must be persuaded that the error 
did not render the claimant without a meaningful opportunity 
to participate effectively in the processing of his or her 
claim.

With respect to notice errors, the burden is generally on the 
claimant to assert with specificity how she or he was 
prejudiced by any notification error.  For notice errors 
involving the first element - notification as to the 
evidence or information necessary to substantiate a claim - 
such errors are presumptively prejudicial and the burden is 
on the Secretary of VA to demonstrate there was no error or 
that the appellant was not prejudiced by any failure to give 
notice as to this element.  However, in those situations 
where a first element notice error occurs and the claim is 
subsequently substantiated, i.e., service connection is 
awarded, and an initial rating and effective date are 
assigned, the Court holds that it will not presume prejudice.  
In these types of situations, the burden will be on the 
appellant to demonstrate how the notification error affected 
the essential fairness of the adjudication.  Only then will 
the Secretary of VA have the burden of demonstrating 
no prejudice.

The circumstances of this particular case are like those in 
Dunlap, not Dingess, since the RO granted service connection 
in October 2001- so after the enactment of the VCAA in 
November 2000.  VCAA notice was provided in March and 
December 2005.  The claims were readjudicated in an August 
2007 supplemental statement of the case (SSOC) based on any 
evidence that had been received since the initial October 
2001 rating decision at issue and the April 2003 statement of 
the case (SOC).  So although he did not receive VCAA notice 
prior to the initial adjudication of his claims, this timing 
error since has been rectified such that it is not 
prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

Furthermore, with regard to the initial evaluations, the 
veteran demonstrated actual knowledge of applicable DCs in 
the February 2008 Appellant's Post-Remand Brief.  At the July 
2005 hearing, he provided testimony as to the effect his 
service-connected disabilities had on his employment and 
daily life.  Therefore, the Board finds that any notice 
deficiency with regard to the initial evaluations did not 
affect the essential fairness of the adjudication.

In developing his claims, VA obtained the veteran's service 
treatment records.  He also submitted records from Moncreif 
Army Hospital.  In addition, VA examinations were provided in 
September 2002, February 2004, and August 2006, and a VA 
medical opinion was obtained in July 2007.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported 
evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.


Service Connection for a Bilateral Knee Disability

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

The veteran's service treatment records indicate he 
complained of right knee tenderness in June 1982 after a 
football injury.  The patella was tender, but there were no 
ligament tears or ruptures.  In February 1984, he injured the 
same knee playing basketball.  The X-ray was within normal 
limits and the diagnosis was a contusion.  In September 1985, 
he hit his right knee on the end of a bed and sustained a 
contusion.  In March 1989, he complained of right knee pain 
after playing basketball; the diagnosis was patella femoral 
contusion.  

The veteran's treatment records indicate he injured his left 
knee while playing basketball in August 1984.  An X-ray was 
within normal limits and the diagnosis was a left knee 
sprain.  In March 1989, he complained of left knee pain after 
a fall playing basketball.  An X-ray was within normal 
limits, but there was mild ligament laxity on anterior drawer 
sign when compared to the right knee.  In April 1989, he 
complained of left knee pain and a note was made to rule out 
a lateral meniscus tear.  A May 1989 magnetic reasoning 
imaging (MRI) indicated there was no tear in the menisci and 
ligaments.  It was noted that the beginning of degenerative 
meniscopathy could be assumed.  A January 1991 X-ray showed 
what appeared to be a subacute partial tear or degeneration 
of the quadriceps muscle.  He was given a left knee brace and 
the diagnosis was left quadriceps tendonitis.  In August 
2000, the diagnosis was a mild sprain.  An X-ray revealed no 
degenerative changes.  

On a March 2001 Report of Medical History, the veteran 
reported having problems with "trick" or locked knees.

 A May 2001 VA X-ray indicates frontal and lateral views of 
the knees were negative.

The report of the February 2004 VA examination for the joints 
indicates the veteran did not complain of any knee pain.

The report of the August 2006 VA examination indicates the 
veteran denied constant pain, stiffness, swelling, heat or 
locking, but said he had the sensation of instability while 
walking and that this caused pain on occasion.  On physical 
examination, he had limitation of motion and crepitus in both 
knees, but no instability.  An X-ray revealed very mild DJD 
at the patella femoral joint of each knee.  The diagnosis was 
bilateral chondromalacia.  In a July 2007 addendum to the 
report, the examiner opined that the veteran's bilateral knee 
disability was not incurred in or aggravated by military 
service.

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran is not qualified to provide 
a competent medical opinion etiologically linking his 
bilateral knee disability to the injuries he sustained during 
military service.  Id.  And unfortunately, there is no 
competent medical evidence on record establishing this 
necessary link.  Rather, the medical evidence on record 
establishes that bilateral knee disability is unrelated to 
his military service.

The claim for service connection for a bilateral knee 
disability must be denied because the preponderance of the 
evidence is against the claim-meaning there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 4.7, 4.21.


Disability Ratings - In General

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2007).  All reasonable doubt is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2007); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When, as here, the veteran timely appeals the ratings 
initially assigned for his disabilities, VA must consider 
whether he is entitled to "staged" ratings to compensate him 
for times since the effective date of his award when his 
disabilities may have been more severe than at other times 
during the course of his appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2007).  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  


Initial Evaluation for Left and Right Shoulder Disabilities

The veteran's left and right shoulder disabilities have been 
evaluated under DC 5201, the criteria for limitation of 
motion of the arm.  38 C.F.R. § 4.71a.  A 20 percent rating 
is warranted when the arm is limited to shoulder level (90 
degrees).  When the arm is limited to midway between the side 
and shoulder level (45 degrees), a 30 percent rating is 
warranted for the major extremity (dominant) and a 20 percent 
rating is warranted for the minor (nondominant) extremity.  
When the arm is limited to 25 degrees from the side, a 40 
percent rating is warranted for the major extremity and a 30 
percent rating is warranted for the minor extremity.

Normal limitation of the shoulder is from 0 to 180 degrees of 
flexion and abduction, and 0 to 90 degrees of internal and 
external rotation.  See 38 C.F.R. § 4.71, Plate I (2007).  

A May 2001 X-ray revealed DJD of the acromioclavicular joints 
of the shoulders.

The report of the February 2004 VA examination indicates the 
veteran complained of increased left shoulder pain especially 
when raising his arm overhead.  He said he had recently had a 
steroid injection, but that offered no relief.  On physical 
examination there was no tenderness to palpation, but there 
was pain with crossover, Hawkins and Neer tests (indicative 
of impingment).  The shoulder was stable without crepitus; 
strength measured 4/5.  Range of motion was limited to 40 
degrees of abduction, flexion, and internal and external 
rotation.  He guarded his left arm and would not allow motion 
beyond 40 degrees.  The diagnosis was subacromial bursitis 
and impingement syndrome.  The report did not contain any 
mention of the right shoulder.

The report of the August 2006 VA examination indicates the 
veteran complained of constant pain.  Range of motion of the 
left shoulder was limited to 90 degrees of active flexion, 70 
degrees of active abduction, 60 degrees of internal rotation, 
and 50 degrees of external rotation.  Range of motion was 
limited by pain.  Range of motion of the right shoulder was 
limited to 170 degrees of flexion and abduction without pain.  
He had full range of internal and external rotation of the 
right shoulder.  The examiner opined that the veteran did not 
have significant additional function impairment caused by 
pain during flare-ups or resulting from repetitive use.  

The veteran's left arm was limited to 40 degrees in February 
2004 and 90 degrees in August 2006.  In February 2004, he 
complained of increased pain especially when moving his arm 
overhead.  Therefore, his overall disability picture most 
closely approximates a 20 percent rating for limitation of 
the left arm (nondominant) to shoulder level or midway 
between the side and shoulder level.

Range of motion of the right arm (dominant) was limited to 
170 degrees in August 2006 - lacking only 10 degrees.  This 
is equivalent to a noncompensable, 0 percent rating.  Because 
the veteran has arthritis of the right shoulder and has 
noncompensable limitation of motion, a 10 percent rating is 
appropriate for the affected joint under DC 5003.

For these reasons, the claim for increased initial ratings 
for left and right shoulder disabilities must be denied 
because the preponderance of the evidence is against the 
claims-meaning there is no reasonable doubt to resolve in 
the veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.


Initial Evaluation of the Right Ankle

The veteran's right ankle has been evaluated under DC 5003, 
for arthritis, which is rated based on limitation of motion 
of the affected part.  38 C.F.R. § 4.71a.  Under DC 5271, 
moderate limitation of motion of the ankle warrants a 10 
percent rating and marked limitation warrants a 20 percent 
rating.  38 C.F.R. § 4.71a.

Normal range of motion of the ankle is considered from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  
See 38 C.F.R. § 4.71a, Plate II (2007).  

A May 2001 X-ray revealed mild DJD of the tibiotalar joint.

The report of the September 2002 VA examination indicates 
range of motion of the veteran's right ankle was from 20 
degrees of dorsiflexion to 40 degrees of plantar flexion.  
Strength measured 5/5 and there was tenderness along the 
anterior talofibular ligament.  An X-ray did not show any 
arthritic changes.

The report of a February 2004 VA examination indicates the 
veteran had full range of motion in his right ankle from 20 
degrees of dorsiflexion to 50 degrees of plantar flexion.  
There was mild lateral joint tenderness; the ankle was 
stable; and strength measured 5/5.  An X-ray showed very mild 
DJD of the tibiotalar joint.

The report of the August 2006 VA examination indicates the 
veteran denied constant pain, but said that he had flare-ups 
after walking more than 2 miles.  Range of motion of the 
right ankle was limited from 10 degrees of dorsiflexion to 26 
degrees of plantar flexion.  

Prior to August 2006, the veteran had almost full range of 
motion of his right ankle, which warrants a noncompensable 
rating under DC 5271.  Because X-rays confirmed DJD, a 10 
percent rating is warranted under DC 5003.  The August 2006 
examination showed moderate limitation of motion, which 
warrants a 10 percent rating under DC 5271.  A higher 20 
percent rating is not warranted, however, because range of 
motion is not markedly limited.  

The evidence indicates the veteran has mild arthritis of the 
right ankle with moderate limitation of motion.  Therefore, 
the claim for an increased initial rating for a right ankle 
disability must be denied because the preponderance of the 
evidence is against the claim-meaning there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 4.7, 4.21.


Initial Evaluation of the Residuals of the Resection of 
the Proximal Phalanx of the Left Fifth Toe

During service the veteran underwent surgical arthroplasty of 
the proximal interphalangeal (PIP) joint of the left fifth 
toe to correct an adducto varus rotation.

A May 2001 X-ray showed the absence of the distal aspect of 
the proximal phalanx of the left fifth toe from a bone 
resection.  The report of the September 2002 VA examination 
for the feet indicates the veteran said he had surgery to 
correct the internal rotation of the fifth toes.  The 
surgical scars were well-healed.  He had minimal pain, but 
some tingling in the area of the scars.  On physical 
examination, he had no fixed deformities and no calluses on 
his feet.

The April 2005 records from Moncreif Army Hospital indicate 
the veteran complained of pain in the fifth toes of both 
feet.  He had hard corns on the fifth toes.  He also had a 
flatfoot deformity, a hammertoe deformity of the fifth toe, a 
clawtoe deformity of fourth toe, and adducto varus angulation 
in all four toes.

At the July 2005 hearing, the veteran said that his left 
fifth toe was painful when he wore shoes.

The report of the August 2006 VA examination for the feet 
indicates the veteran complained of pain and said he avoided 
weightbearing activities and walking.  On physical 
examination there were no corns, calluses, or edema.  He had 
bilateral hallux deformities of the small toes at 52 degrees.  
Range of motion of the small toes lacked 10 degrees of active 
and passive dorsiflexion and plantar flexion at the 
metatarsal phalangeal (MTP) joints.  There was also 
tenderness at the MTP joints.  There was full reconstitution 
of his arches on nonweightbearing and minimal changes with 
weightbearing.  His gait was normal and there was no pain on 
manipulation of the Achilles tendon.  The examiner stated 
that the veteran had a moderate hallux valgus deformity of 
the fifth toe with decreased range of motion after surgical 
correction.

The RO evaluated the residuals of the fifth toe arthroplasty 
by analogy using the criteria for malunion or nonunion of the 
tarsal or metatarsal bones under DC 5283.  38 C.F.R. § 4.71a.  
Under DC 5283, a 10 percent rating is warranted for moderate 
malunion or nonunion of the tarsal or metatarsal bones.  The 
RO assigned a noncompensable rating because the veteran does 
not have malunion or nonunion of the tarsal or metatarsal 
bones of the fifth toe.  

The Board has also considered other potentially applicable 
diagnostic codes.  Under DC 5282, a single hammertoe warrants 
a noncompensable rating.  38 C.F.R. 
§ 4.71a.  Under DC 5282, a 10 percent rating is warranted 
only when a hammertoe deformity affects all the toes of the 
foot.  In this case, only the fifth and fourth toes are 
affected by hammertoe and clawtoe deformities.  So a 
compensable rating under DC 5282 is not warranted.

Under DC 5172, amputation of a toe (other than the great toe) 
without metatarsal involvement warrants a noncompensable 
rating (with metatarsal involvement warrants a 20 percent 
rating).  38 C.F.R. § 4.71a.  In this case, the resection of 
the bone of the fifth toe involved the proximal phalanx and 
not the tarsal or metatarsal bones.  So a noncompensable 
rating is warranted under DC 5172.  

Under DC 5284, a 10 percent rating is warranted for a 
moderate foot injury.  
38 C.F.R. § 4.71a.  The hallux valgus deformity of the fifth 
toe, however, is not analogous to a moderate foot deformity.  
While the veteran may experience pain in his fifth toe when 
he wears shoes, his gait is normal with only mild limitation 
of motion of the MTP joint of the fifth toe.  

For these reasons, the claim for an increased initial rating 
for residuals of resection of the proximal phalanx of the 
left fifth toe must be denied because the preponderance of 
the evidence is against the claim-meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 4.7, 4.21.




Extraschedular Consideration

In this case, there is no showing that the veteran's service-
connected disabilities present such an exceptional or unusual 
disability picture so as to warrant the assignment of initial 
ratings on an extraschedular basis.  See 38 C.F.R. § 3.321.  

At the July 2007 hearing, when asked how his disabilities 
affected his employment, the veteran said that he could not 
lift more than 10 pounds.  He said that he generally worked 
from 3 to 7 p.m. and was not asked to do anything outside of 
his physical ability.  Furthermore, his schedular evaluations 
are intended to compensate him for considerable time lost 
from employment consistent with those evaluations.  38 C.F.R. 
§ 4.1.  The medical evidence also does not show frequent 
periods of hospitalization or other evidence that would 
render impractical the application of the regular schedular 
standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  

In the absence of evidence of exceptional factors for 
extraschedular ratings under 
38 C.F.R. § 3.321(b)(1), the Board is not required to remand 
the claims for consideration of extraschedular ratings.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The claim for service connection for a bilateral knee 
disability is denied.

The claim for an initial rating higher than 20 percent for a 
left shoulder disability is denied.

The claim for an initial rating higher than 10 percent for a 
right shoulder disability is denied.

The claim for an initial rating higher than 10 percent for a 
right ankle disability is denied.

The claim for a compensable initial rating for residuals of 
the resection of the proximal phalanx of the left fifth toe 
is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


